TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2018



                                     NO. 03-18-00260-CR


                            Ronald Rudolph Rodriguez, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment of conviction and sentence. Therefore, the Court reverses the

district court’s judgment of conviction and remands the case for a new punishment hearing

consistent with this Court’s opinion. Appellee shall pay all costs relating to this appeal, both in

this Court and the court below.